DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Kim on October 7, 2021.
With respect to the claims filed September 10, 2021, please make the following amendments:
1.  (Currently Amended) A sludge drying apparatus for recovering a sludge 
a waste fluid bath for storing the waste fluid;
a recovery box for storing the dried sludge;
extracting means for extracting the sludge from the waste fluid stored in the waste fluid bath;
a transfer belt for transferring the sludge extracted by the extracting means to the recovery box; and

a drying box configured so as to cover at least an upper surface of the transfer belt and extend in a direction of extension of the transfer belt,
an air inlet formed at one end of the drying box in the direction of extension of the transfer belt,
an air outlet formed at the other end of the drying box in the direction of extension of the transfer belt,
a blower fan provided outside the drying box for sucking air in the drying box from the air outlet , thereby intaking outside air 
a dividing portion for dividing the air discharged from the blower fan into two parts, and
a return inlet formed between the air inlet and the air outlet of the drying box for returning one of the two parts of the air divided by the dividing portion into the drying box,

wherein the drying box comprises a top plate having a lower surface opposed to the upper surface of the transfer belt, and the air inlet and the air outlet are formed through the thickness of the top plate, and
wherein a plurality of projections are formed on the lower surface of the top plate for generating turbulence in the air flowing through the drying box.

2. 	(Canceled) 

3. 	(Canceled) 

4.	(Currently Amended) The sludge drying apparatus as defined in claim 1, wherein at least one of the plurality of projections is formed between the air inlet and the return inlet, and at least one of the plurality of projections is formed between the return inlet and the air outlet. 

5.	(Currently Amended) The sludge drying apparatus as defined in claim 1, wherein the projections have a semispherical shape. 

  6.	(Currently Amended) The sludge drying apparatus as defined in claim 1, wherein the projections have a cylindrical shape. 

7.	(Currently Amended) The sludge drying apparatus as defined in claim 1, wherein the projections have a prismatic shape. 

. 

Reasons for Allowance
Claims 1 and 4–8 are allowed. The following is Examiner’s statement of reasons for allowance:
Fujita1 is considered to be the nearest prior art. However, as it applies to each of the independent claims (supra), Fujita does not appear to teach nor fairly suggest each of the features of claim 1—for example, Fujita does not appear to disclose a drying box having a top plate having a lower surface opposed to an upper surface of a transfer belt, an air inlet and an air outlet being formed through the thickness of the top plate, wherein a plurality of projections are formed on the lower surface of the top plate for generating turbulence in the air flowing through the drying box.
Likewise, such features along with reasoning to combine with Fujita could not be found within the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 JP 2016049506 A, published April 11, 2016 (“Fujita”).